department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil code dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 a other than c - no protest letter rev catalog number department of the treasury internal_revenue_service irs p o box cincinnati oh legend x state y date z name d dollars amount e dollars amount f dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you formed as a mutual benefit corporation in the state of x on y by z your stated purpose is to engage in agriculture your bylaws state that you have two classes of membership consisting of regular members who are engaged in agriculture and honorary members who are not engaged in agriculture all members must be approved by your board or membership committee upon payment of dues the annual membership dues are d dollars in addition you may assess members for capital contributions to enable you to acquire assets currently you have no members your bylaws also state that you will have one or more directors currently you have one director z you pay him e dollars per year and lease property from him for f dollars per month to conduct your agricultural operations in your first year of operations you produced and harvested a crop on the land you leased from z this consisted of initiating the seedling germination in a greenhouse in early spring about a month later you planted the female seedlings and treated them for pests with a non-toxic spray and watered them with enzymes teas and fertilizer about a month later you leafed and cleaned out the plants that had grown from the seedlings for the next few months you continued the necessary maintenance including monitoring for molds in early fall you harvested the crop which involved cutting hanging drying and storing the crop in sealed light buckets and bins and in early winter you did the final processing you then sold the harvested crop in the beginning of your second year of operations z did the individual work as well as traded some of the work with friends concerning financial support you have borrowed funds from z as well as generated funds from the sale of your crop your only expenses are listed as occupancy and salaries furthermore you are considering capital_investment options to help you acquire the needed permits required by your locale develop infrastructure fund your operations and build and develop additional farm sites your financial data reflects that your sole source_of_income is from product sales your expenses consist solely of salaries and occupancy expenses in your first year of operations you ran a deficit of several thousand dollars after these expenses you indicated in your application that your articles of the corporation have authorized shares of common_stock although this provision could not be located in the articles of incorporation that you submitted percent of these shares have been issued to z furthermore the common shares have no par_value and no dividends have been paid your organizational documents also do not authorize dividends to any class of securities law sec_501 of the code provides for the exemption from federal_income_tax of labor agricultural or horticultural_organizations sec_1_501_c_5_-1 states that the organizations contemplated by sec_501 of the code as entitled to exemption from income_taxation are those which have no net_earnings inuring to the benefit of any member and have as their objects the betterment of the conditions of those engaged in such pursuits the improvement of the grade of their products and the development of a higher degree of efficiency in their respective occupations revrul_74_195 1974_1_cb_135 held that a nonprofit organization formed to manage graze and sell its members' cattle is providing a direct business service to its members and does not qualify for exemption under sec_501 of the code application of law you are not described in sec_501 of the code or sec_1_501_c_5_-1 because your activities are not aimed at the overall betterment of conditions within the farming industry the improvement of the grade of products or the development of a higher degree of efficiency in the farming industry you operate letter rev catalog number 47628k solely to grow harvest and sell the crops you produce you are compensating z to run your operations on property leased from him therefore your earnings are inuring to the benefit of z you are similar to the organization described in revrul_74_195 in that you are formed to manage grow and sell crops of your founder and members you are not bettering the conditions of those engaged in agricultural pursuits improving the grade of their products or developing a higher degree of efficiency in their operations you are operating like a commercial farm operation conclusion because your activities are not in furtherance of a purpose described under sec_501 of the code and you operate in a manner in which your net_earnings inure to the benefit of your founder sole director you do not qualify for exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney letter rev catalog number 47628k we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address us mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter enclosure publication sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47628k
